ACCEPTED
                                                                                              01-15-00226-CR
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                        8/19/2015 11:03:09 AM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK

                                No. 01-15-00226-CR

                         IN THE COURT OF APPEALS             FILED IN
                                 FOR THE              1st COURT OF APPEALS
                                                          HOUSTON, TEXAS
                     FIRST JUDICIAL DISTRICT OF TEXAS 8/19/2015 11:03:09 AM
                             HOUSTON, TEXAS           CHRISTOPHER A. PRINE
                                                                           Clerk
WEYLIN W. ALFORD                        §                     APPELLANT
                                        §
V.                                      §
                                        §
THE STATE OF TEXAS                      §                     APPELLANT



            APPEAL FROM THE 177TH DISTRICT CRIMINAL COURT
                       HARRIS COUNTY, TEXAS
                       TRIAL COURT NO. 1450840


                          MOTION TO SUBSTITUTE
                           COUNSEL OF RECORD

         NOW COMES, WEYLIN ALFORD through counsel, and presents this
Motion to Substitute Counsel of Record.            In support of his motion, he would
respectfully show the court the following:
                                             I.
         Appellant was charged with aggravated assault.         Following a jury trial,
Appellant was sentenced to thirty five (35) years confinement in the Institutional
Division of the Texas Department of Criminal Justice. Notice of Appeal was timely
filed.
                                             II.
       Mark Kratovil, TBN 24076098 was previously the public defender appointed
to represent Appellant on appeal in this cause. However, Daucie Schindler, TBN
24013495, also with the Public Defender’s Office, is now assigned to this case.
       Appellant respectfully requests this Court to enter an order substituting Daucie
Schindler as part of the Harris County Public Defender’s Office as attorney of record
in this case.



                                               Respectfully submitted,

                                               Alexander Bunin
                                               Chief Public Defender



                                               /s/ Daucie Schindler
                                               Daucie Schindler
                                               State Bar No. 24013495
                                               Public Defender’s Office
                                               Harris County, Texas
                                               Assistant Public Defender
                                               1201 Franklin, 13th Floor
                                               Houston, Texas 77002
                                               Daucie.Schindler@pdo.hctx.net
                                               Tel: 713-274-6717
                                               Fax: 713-368-9278




                                           2
                         CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above motion was electronically
served on the Appellate Division of the Harris County District Attorney’s Office, on
August 19, 2015.



.


                                      /s/ Daucie Schindler
                                      Daucie Schindler
                                      Public Defender’s Office
                                      Harris County, Texas
                                      Assistant Public Defender




                                         3